 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JOSHUA LEE REDDING,

 9                               Plaintiff,                  CASE NO. C18-1536 BJR-BAT

10           v.                                              ORDER DIRECTING PARTIES TO
                                                             INDICATE TRIAL READINESS
11   SNOHOMISH COUNTY JAIL,                                  AND CONSENT TO MAGISTRATE
                                                             JUDGE
12                               Defendant.

13          On April 18, 2019, the Court set deadlines to complete discovery and for the filing of

14   dispositive motions. Dkt. 17. The deadlines the Court set have passed. Plaintiff and defendant are

15   therefore directed to do the following:

16          (1)     Each party shall file a report no later than December 2, 2019. The report shall

17          indicate the date the case will be ready for trial. To avoid setting a trial date that does not

18          work for a party, each party shall indicate dates on which counsel may have a conflict.

19          (2)     The report shall indicate whether the trial will be jury or non-jury, and the number

20   of days required.

21          (3)     The parties should also indicate whether they consent to Magistrate Judge

22   Tsuchida. Consent is voluntary. If the parties consent, Magistrate Judge Tsuchida will preside

23   over the entire case including trial and entry of judgment. If the parties do not consent, the case


     ORDER DIRECTING PARTIES TO
     INDICATE TRIAL READINESS AND
     CONSENT TO MAGISTRATE JUDGE - 1
 1   will remain with the assigned District Judge, the Honorable Barbara J. Rothstein. The identity of

 2   a party consenting or not consenting will not be provided to Judge Tsuchida or Judge Rothstein.

 3   To accomplish this please send an email to deputy clerk of court at

 4   andy_quach@wawd.uscourts.gov. with a note indicating: “Yes I consent” or “No I do not

 5   consent.”

 6          DATED this 21st day of November, 2019.

 7

 8                                                               A
                                                         BRIAN A. TSUCHIDA
 9                                                       Chief United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER DIRECTING PARTIES TO
     INDICATE TRIAL READINESS AND
     CONSENT TO MAGISTRATE JUDGE - 2
